Appeal by the defendant from a judgment of the Supreme Court, Queens County (Plug, J.), rendered July 29, 1993, convicting him of criminal possession of stolen property in the fourth degree (two counts), criminal possession of stolen property in the fifth degree, unauthorized use of a vehicle in the third degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred by failing to give the jury an expanded identification charge is without merit. Under the facts of this case, the trial court’s instructions to the jury regarding the identification of the defendant, which included the factors to be considered in evaluating the witnesses’ credibility and the prosecution’s burden of proving identity beyond a reasonable doubt, were *516proper (see, People v Whalen, 59 NY2d 273; People v Syshawn, 200 AD2d 778; People v Boykin, 197 AD2d 585).
The defendant’s contention that the sentencing court should have waived the mandatory surcharge is premature at this time (see, People v Burke, 204 AD2d 345).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., O’Brien, Thompson and Hart, JJ., concur.